Citation Nr: 1708246	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-38 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral neuropathy of the arms.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 10, 1968 to October 1, 1968, a total of 83 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded this case in April 2014 and March 2016 for further development.  The most recent requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current bilateral neuropathy of the arms did not originate in service, and are not otherwise etiologically related service.


CONCLUSION OF LAW

The criteria for service connection for bilateral neuropathy of the arms are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in July 2008.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Service treatment records are associated with the file. Post-service VA treatment records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In June 2016, the Veteran submitted a 30 day waiver and indicated there was no additional information or evidence to submit in support of his claim. 

The Veteran underwent a VA examination in July 2014 to obtain medical evidence as to the nature and etiology of the claimed bilateral neuropathy of the arms.  Pursuant to the March 2016 Board remand, a May 2016 VA addendum opinion was obtained for further clarification of the July 2014 VA examination.  The Board finds that the July 2014 VA examination when considered with the May 2016 VA addendum opinion are adequate for adjudication purposes.  The July 2014 VA examination and subsequent May 2016 VA addendum opinion were performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner provided medical opinions as to the nature and etiology of the claimed disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Where the evidence shows a "chronic disease," to include peripheral neuropathy (as an organic disease of the nervous system), in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The showing of "chronic" disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his symptoms related to his bilateral neuropathy of the arms began during active service.  

The service treatment records (STRs) do not document any complaints, finding or diagnosis of neuropathy affecting either arm in active service.  The STRs are silent for any reference to numbness, tingling, or other neurological symptoms.  No arm-related issues were noted on the Veteran's September 1968 separation examination.  He was discharged on account of physical disability, namely an eye disorder.  During the medical board proceedings, no arm complaints were referenced on physical examination.

In an October 15, 1968 post-service private medical record, the Veteran reported bilateral leg pain, bilateral hand pain, and contusions of both wrists.  He reported that he was recently discharged from service, and that his leg pain stemmed from a fall from bleachers in service; he did not address the origin of his hand pain or wrist contusions.  The evaluating provider diagnosed possible neuropathy, bilateral hand pain, and bilateral wrist contusions.  The provider but did not specify the applicable body part for the neuropathy diagnosis.

In an October 30, 1968 private medical record, the Veteran reported leg pain with numbness in the back of both legs, and bilateral hand and wrist pain with numbness going up the arms and radiating up behind both shoulders.  He also reported experiencing balance problems which were causing falls.  The evaluating provider diagnosed neuropathy but did not specify the applicable body part for the diagnosis.  

In a November 1968 private medical record, the Veteran reported worsening bilateral leg and hand pain.

In a February 1969 private medical record, the Veteran reported bilateral leg pain and bilateral hand pain with bilateral arm weakness.  The evaluating provider diagnosed bilateral leg pain/possibly neuropathy and bilateral hand and arm pain/possible nerve root damage.

In a January 1970 private medical record, the Veteran reported bilateral leg weakness and pain in bilateral hands and wrists that radiated up his arm to behind his shoulders bilaterally.  The evaluating provider diagnosed bilateral leg pain/possibly neuropathy and bilateral hand and arm pain/possible nerve root damage.

In a March 1989 private medical record, the Veteran reported bilateral leg pain and bilateral hand pain.  The final diagnosis was bilateral leg pain and numbness/neuropathy and bilateral hand pain/carpal tunnel syndrome.

In a September 1999 private operative report, the Veteran was noted to have undergone left carpal tunnel release and the pre- and post-operative diagnosis was left carpal tunnel syndrome (CTS).

VA records from 2000 through 2002 noted diagnosis and assessments of peripheral neuropathy but the evaluating providers did not specify the applicable body part for the diagnosis and assessments.  

In a January 2003 VA record, the Veteran complained of body pain and weakness all over resulting from a motor vehicle accident that occurred earlier in the same afternoon.  

In a March 2003 statement in support of his claim, the Veteran complained of constant pain in his arms and legs bilaterally.

In an October 2007 VA record, the Veteran reported chronic pain near his neck, lower back, and arms.  

In a June 2009 VA record, the Veteran reported constant pain in his shoulder that was worsening.

A May 5, 2014 VA record noted the Veteran was unable to raise arms over 30 degrees and could not reach the back of his neck.  

A May 16, 2014 VA record noted that all abnormal findings in the upper extremities are secondary to residuals of a cerebral vascular accident and that there was no evidence of upper extremity diabetic polyneuropathy.  

The Veteran underwent VA examination in June 2014.  During examination, he reported that his upper extremity neuropathy had its onset in active service and was related to his history of left carpal tunnel release and ongoing symptoms of numbness and pins and needles of the right and left upper extremity.  He also reported that he had several falls in basic training, some occurred during running.  He reported being seen in sick call and reported being given medication for anxiety but that his symptoms in the right and left upper extremities were never addressed.  He reported having severe neuropathy-like symptoms of his right and left upper extremities since 1968 and has used trial of tens unit without relief.  The VA examiner referenced a June 2014 x-ray report of the cervical spine which noted minimal cervical disc desiccation and spondylosis.  

After examination, the examiner found the Veteran did have a peripheral nerve condition or peripheral neuropathy and diagnosed residuals of carpal tunnel syndrome post left carpal tunnel release and multilevel degenerative disk disease of the cervical spine with radicular symptoms (cervical radiculopathy).  The examiner opined that the Veteran's claimed neuropathy of the bilateral upper extremities was less likely than not incurred in or caused by the claim in-service injury, event or illness.  The examiner's rationale was that review of the claims file failed to make a nexus of the claimed right and left upper limb conditions diagnosed as right and left upper limb radicular symptoms, possibly resulting from a cervical radiculopathy.  The examiner noted that there were no complaints in the STRs concerning right and left upper extremity symptoms, and that no formal diagnosis of an upper extremity disorder was reached.  The examiner found that the post-service diagnosis of CTS was a separate diagnosis and was not related to the Veteran's current diagnosis of multilevel cervical degenerative disk disease/cervical radiculopathy.  The examiner also noted the June 2014 x-ray showed progression of cervical disease and was consistent with multilevel disc desiccation, mild mid level spondylosis, and mild anterior longitudinal ligamentous and posterior nuchal calcifications.  In light of the June 2014 x-ray report, the examiner opined that the changes combined could more than likely cause chronic cervical radicular symptoms in both the right and left upper limb.  As a result, the examiner concluded that this diagnosis occurred years post the Veteran's period of active military service and thus bore no relation to active military service.

Pursuant to the March 2016 Board remand, a VA addendum opinion was obtained in May 2016 to address the private records that noted the Veteran's reports of bilateral hand and arm pain within the same month from separation of active service.  In the VA addendum opinion, the examiner continued her opinion that it was less likely than not that the claimed neuropathy manifested during his period of service, or that the currently diagnosed cervical radiculopathy of the right and left upper extremity/residuals of left carpal tunnel repair manifested during the Veteran's period of active service, or is otherwise etiologically related to his period of active service.  The examiner maintained that there exists no evidence upon which to confer a nexus to the Veteran's period of service or shortly after separation of service.  The examiner reiterated the Veteran's STRs do not mention complaints of right and left upper extremity symptoms nor is there a mention of neurological symptoms or formal diagnosis of such.  The examiner noted that a mention of numbness of arms in 1968 without any ongoing evidence several years following the notion gives credence to a diagnosis of a bilateral upper extremity radiculopathy.   

Additionally, the examiner again noted that the post-service diagnosis of CTS is a separate diagnosis and is not related to the Veteran's current diagnosis of multilevel disc desiccation, mild mid level spondylosis, and mild anterior longitudinal ligamentous and posterior nuchal calcifications.  The examiner reiterated from the prior opinion that the June 2014 x-ray showed progression of cervical disease and was consistent with multilevel disc desiccation, mild mid level spondylosis, and mild anterior longitudinal ligamentous and posterior nuchal calcifications.  In light of the June 2014 x-ray report, the examiner opined that the changes combined could more than likely cause chronic cervical radicular symptoms in both the right and left upper limb.  As a result, the examiner again concluded that this diagnosis occurred years post the Veteran's period of active military service and thus bares no relation to active military service.

The Board initially notes that the Veteran is not entitled to application of 38 U.S.C.A. § 1101 (West 2014), as he did not serve on active duty for 90 days or more.  Consequently, his reports of upper extremity pain and numbness, and the suggestion of neuropathy at that time, are not presumed to have originated in service.

The Board finds that the weight of the competent and credible evidence shows that the Veteran's current diagnoses of residuals of carpal tunnel syndrome post left carpal tunnel release and multilevel degenerative disk disease of the cervical spine with radicular symptoms (cervical radiculopathy) is not related to active service.  As already noted, although the Veteran was diagnosed with neuropathy the same month as separation from active service, presumptive service connection regulations under 38 C.F.R. § 3.303 are not for application in this appeal because the Veteran served on active duty for less than 90 days.  His net active service was 83 days.  

The service treatment records are entirely silent for any reference to arm symptoms, or to neuropathy of any type affecting the upper extremities.  Although the Veteran contends that his neuropathy symptoms began in service, the Board points out that he was medically examined thoroughly by a medical board, which was convened for an eye disorder, at which time he reported no such complaints and no suggestion of a neuropathy was mentioned.  Nor do the records support his assertion that he fell onto his upper extremities during service.  The Board points out that shortly after service he had no difficulty reporting upper extremity complaints to his private physicians, and the Board consequently finds his account of the same symptoms manifesting in service to lack credibility.

Shortly after service, the Veteran reported experiencing symptoms of pain and numbness affecting the upper extremities.  Notably, at that time he did not attribute the onset of his symptoms to service, and the Board finds this particularly probative, given that he first alleged such an onset many years thereafter.  Moreover, the Board points out that the Veteran did mention a service onset for his leg problems, and the fact that he did not do so for his arm problems, coupled with his mention at the time of balance problems which were causing falls, is probative evidence against the current claim that the arm symptoms started in service.  

The Veteran underwent VA examination to determine the etiology of the current upper extremity neuropathies.  The examiner accurately noted the absence of any pertinent symptoms or diagnosis in service, and as the Board has already indicated, the Veteran's lay account of such symptoms lacks credibility.  The examiner concluded that the Veteran's current neuropathies, including the median neuropathies of carpal tunnel syndrome, were etiologically unrelated to service.  The examiner considered the private medical records created shortly after service, and the Board consequently finds the opinions provided by the examiner to be probative, as they are based on a review of the pertinent evidence on file, and are consistent with the evidence in the claims file.

To the extent the Veteran has offered his own lay opinion relating the onset of his current bilateral neuropathy of the arms to active service, the Board points out that although he is competent to describe observable symptoms, as to the specific issue in this case, an opinion as to the etiology and onset of a neurological disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  It is not shown that the Veteran has any medical expertise and training to diagnose a neurological disorder or to provide a medical opinion as to the cause of the current bilateral neuropathy of the arms.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Additionally, an opinion of etiology would require knowledge of the complexities of the neurologic system, the various causes of a neurological disorder, and would involve objective clinical testing that the Veteran or other laypersons are not competent to perform.  The Veteran has not submitted or identified any competent evidence which medically relates the bilateral neuropathy of the arms to service.

In sum, there is no credible evidence of bilateral upper extremity neuropathy in service, no credible or competent evidence linking the upper extremity findings shortly after service to a service origin, and no competent or credible evidence linking the current bilateral arm disorder to service.  For the reasons and bases discussed above, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral neuropathy of the arms.  The claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral neuropathy of the arms is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


